Title: From John Adams to John Randolph, Jr., 1816
From: Adams, John
To: Randolph, John, Jr.



Mr Randolph
1815 or 1816

I have read your letter, and thank you for the Amusement it has afforded me. We in Massachusetts, however, know not why the Name of Adams Should be thought “of evil omen.” 
The Rumors you heard in Washington, of a disposition in Massachusetts, to declare for Neutrality, were not well founded. If an Individual or So, in the Agony of his heart has suggested such an Idea, this would no more prove such a “disposition in Massachusetts and throughout New England” than the Speech of the Fool who said in his heart There is no God proves that Mankind are Atheists and as great Fools as he was. Nor any more than the Menaces of some Members of the Virginia Legislature Sixteen years ago of a Seperation from the Union proved a disposition in Virginia to Insurrection which ought to be humbled in Dust  and Ashes. I remember to have read in the Journals of Congress, in 1775, or 1776 of several Counties who voted to be Neutral in that War, and it cost Congress much trouble to shame them out of it, but all this did not prove a disposition in the State of New York to abandon the Union. About the same time, I have heard that Rumors were spred far and wide that many of the Inhabitants of the Eastern Shore of Virginia and Maryland were disaffected to the Union: Yet this was never thought a disposition in those States to dissolve or prevent it; on the contrary no States were more Stedfast in Support of it.
The People of New England know that Neutrality is unattainable. Neither England, nor Canada, nor Nova Scotia would agree to it. New England Spreads too much Canvas upon the Ocean. To this Cavass, New England Canvass, The English have a great Aversion. Were it not for this Canvass, they would make peace immediately; for Mr Madison has removed every other Obstruction to it. What! New England Neutral Canvass, flying to France Spain Portugal Holland Antwerp Newport Ostend, Spreading to the Mediterranean, The Baltic, The East and West Indies as well as to Scotland Ireland and England! English Patience can never bear this. No. They had rather be at War with all, or indeed at peace with all, America.
We must fight said Major Hawley in 1774, and his Words being reported to Patrick Henry, he ecchoed them in 1775, both very nobly and Sagaciously. We must fight now, Says Mr Randolph; and So Say I. Not merely to defend our Independence but to Save Our New England Canvass and Fisheries from desolation, and your Tobacco, Domesticks and Self.
Your Sentiments of Men have changed: When you “commanded in Chief in the House of Representatives” you had a high Opinion of Mr Jefferson Mr Madison and Mr Monroe at least. Whatever opinion they might have of you, it was generally believed in the Publick that you Spoke their Sentiments. It was their Influence, that Supported you. But when it was found that you no longer, esteemed them nor Supported their Measures, you lost not only your “Command in Chief in the House” but the place of a common Soldier in the Ranks: a common Ragamuffin.
The World in general Understood that there “Was Something extravagantly unreasonable in your Wishes” and that this Extragance prevented their gratification. Mr Jefferson and Mr Madison might think it extravagantly unreasonable in you, to wish to be Sent Ambassador to Europe. They might think you better qualified to be “Commander in Chief of the House,” than to dance attendance at a Court. And this opinion was honourable to you. They might think your wild Imagination, ungovernable Passions, invederate Prejudices and inextinguishable Resentments and flashing frothy foaming desultory unconnected Eloquence, unsuitable to confer with Old experienced Cabinets, cool artful designing Ministers of State, profound upright Statesmen or Sharp Sighted Diplomatick Agents. They might think you had not weighed your own Talents in Money Scales. They might think the Style of Tom Paine and Callender your two great Models  ill adapted to the cool deliberate Conferences, and candid discussions even of wise and honest Statesmen who aim Sincerely at reciprocal Justice, between Man and Man, Nation and Nation, Government and Government. There might be personal Considerations too. Ambassadors are necessarily much in Society. In all great Public Assemblies they are invited and expected to attend. Ladies of all Ranks in vast numbers are always present many of them in tender Circumstances . The Sight of a Baboon a Monkey or an Ourang Outang or an Ape in the Costume of an Ambassador, would throw them into Fitts. The Story would be told in Siberia and descend to Posterity in Support of De Peau and Buffon.
Upon my honour, Mr Randolph, I have no Authority directly or indirectly, from Mr Jefferson or Mr Madison to make this Apology for their Conduct in disappointing your Wishes, which you think moderate and reasonable. I alone am responsable. It is merely the result of my own meditations. There is no Patronage: No Venality here.
Indeed, Mr Randolph, it is very true that you are not on very good terms with the “World.” For this misfortune I pitty you. My Compassion for you is Still more affected, because you are on ill terms with yourself. You Sitt uneasy on Society and are discontented with yourself. Restless in your easy Chair, on your Sofa, in your Closet, at your Book at your Pen and in your Bed, you are tormented every where at all times with Ennui, which is worse than Exile. You cannot bear your own reflections. You cannot turn your Eyes inward upon your own Soul, its present State past conduct and future prospects, without Starting with horror.
Indeed! Is “The public Ear Shut against you in Virginia”? Is “The Press there under a virtual Imprimatur”? This is far worse than a Sedition Law and an Allien Law both together. If this is a Truth, Virginia must be very inconsistent with herself, if She ever forgives you for telling it.
I agree with you that the Artillery of the Press has been long the Instrument “of our Subjugation.” Witness your Paine Brown Calender Cheetham Tennison and twenty others. My Judgment approves and my heart harmonizes in your virtuous Indignation against “The Shall” of Old England and the “Must” of New England. But you ought to recollect, that Sixteen Years ago, France Said John Adams must and the Southern States Said he Shall be turned out of Office. And most Scandalous Lies have been propagated both in Europe and America, if large Sums of Money were not Shipped to America to effect “The must.” The “Shall” was accomplished by the great increase of the Number of Votes in the Southern States assisted by the virtuous Exertions of Hamilton and Burr.
It is candid in you to confess that you have wished that We had been embroiled with the Court of St. James’s, twenty years ago. It is well known that you and all your Friends, Were ardent for War with England, when and closer Connections with France, at the Time when Jacobinism and Sansculottism raged with infernal Fury in France, and in America, threatened to drag Washington from his chair: and at the time when the Single Vote of the “ill omened John Adams” in the Senate, by crushing “Mr Madisons Resolutions,” prevented both.
Why, Mr Randolph do you Steal a Laurel from one brow to adorn another? This is not “Jus cuique.” To “regard the English as other Nations, as Ennemies in War, in Peace Friends” was the “benevolent Policy” of the “ill omened John Adams” and the Well omened Thomas Jefferson in the declaration of Independence: If Washington or his Mentor ever adopted it, they were mere copyists, not originals.
You have detailed Some Articles of the Policy of the Middle and Southern States against the Empire which you suppose hatching at Hartford. But do you Suppose, Sir that The People of New England, have not foreseen and premeditated this Policy and much more than your Shallow Sagacity has discovered? Depend upon it, they have looked farther forward than you have. Perhaps they have not looked to the End: and Who in America can See So far? The “ill omened John Adams” almost thirty years ago Said to The Queen of England “Another Europe, Madam is arising in America”. And the Baron de Stael Holstein, once Said to the Same “ill omened John Adams” “Qu’est que c’est que L’Europe”? “C’est une Repaire d’Horreurs” i.e. in English, for you do not understand French “What is Europe? A Den of Horrors.”
Your Satyr, Mr Randolph is “extravagantly unreasonable.” I do not believe that anybody in Virginia would be glad to hear of the Bombardment of Boston; nor that anybody in New England would not be “Sorry to hear of a Servile Insurrection in Virginia.” With you, I have always regarded Union as the Means of Liberty Safety and Happiness: and New England and Virginia are of our opinion; though vapouring Factions in both, have at times foolishly blustered and threatened.
When was this goverment, “in the hands of bad Men”? Was Washington a “bad Man”? Was Jefferson a “bad Man”? Is Madison a “bad Man”? Have any of their Ministers been “bad Men”? Have both Houses of Congress for five and twenty years been bad Men? Where then Shall We look to find good Men? The People under Washington from Georgia to New Hampshire, were more discontented than they ever have been Since. His Administration was Supported by Smaller Majorities in both Houses than any Administration since. It was about half and half through his whole Eight years. It has been nearly two thirds against one third in the three Subsequent Administrations. You may say, if you please, that the “ill omened” John Adams was a bad Man: but you will not, now Say that his Ministers were bad Men, nor that the then Senate and House were filled with bad Men. And how are We undone, or “almost undoing”? The People of England love to be told, that they are ruined, or on the Brink of ruin: and you treat the People of America as if you thought them English Children.
I shall not “abuse the Fickleness of the People.” They are Steadier, honester and more grateful, than the Newspapers and popular orators, that misinform, misguide deceive and mislead them. “Foreign Influence,” you Say, “is unknown among you.” Have you forgotten Calender, nourished cherrished, hired courted and paid: thought the most abandoned Scoundrel Miscreant that ever fled from his Bail and a Scottish halter. It would be more prudent, Mr Randolph, not to remind any one to look too curiously and critically into the history of those times. “The Virginians and the New Englandmen, are indeed an unmixed People” and more alike, than either are willing to acknowledge. Time was when they loved one another and drew together. May Such a time come again!
You glory in the Magnanimity of Virginia in her Cession of Lands to the Union, and So do I. But Massachusetts also deserves praise indeed of those very Lands which you applaud Virginia for ceeding, for a Concession to the same Union, not less unlimited. For a Cession upon the Subject of the Emancipation of Slaves I Shall never, I believe, dispute with you, Mr Randolph. Perish the New England Wish, if any One Should ever be uttered or conceived, for any Insurrection among your Domesticks. And perish every Old England Attempt to Steal them.
Virginia had no more merit in accepting the Constitution, than Massachusetts in 1788. “It was repugnant to our Judgment,” “and fraught as We feared, with danger to our Liberties.” “The aweful Voice of our oldest and Soundest Statesmen, Samuel Adams John Hancock and Elbridge Gerry greater Men than Patrick Henry or George Mason, never before or since disregarded, warned us of the consequences.” Neither were their Counsels unheeded For the Constitution could not be carried till they brought in the Amendments that reconciled them and the Nation to it.
You say, Sir, that “For the Sake of Union, you Submitted to the lowest State of degradation; the Administration of John Adams.”! What will the Virginians Say to this? You weighed Adams and Madison in opposite Scales and found them equal. Have the Virginians Submitted with their own Unanimous Votes to the lowest State of degradation, for eight years under the Administration of Madison? You say “the name of John Adams calls up contempt and derision, wheresoever it is pronounced.” Mr Randolph! I once read, in a Letter written by one of the greatest and best Men ever born in America, these Words, “John Randolph is a mischievous Boy Standing in the Street with an elder Syrringe in his hand quirting nauseous Water from the Kennel on the Cloaths and in the Eyes of every Gentleman who passes by him.”
You talk Sir of “the fantastic Vanity of this John Adams.” I never heard that he boasted of the command in Chief of the House of Representatives. You once indeed endeavoured to assume the Command in Chief over him, and assign him a Post without his Jurisdiction and within your own. It was a Post of danger, which you have always shunned, though you came into congress to “fight Harper” whom you are now flattering. You recollect the Anecdote. Will you never forget the Raggamuffins? To be sure you was exposed to universal ridicule and contempt; but you have been Since So much flattered, and been so long commander in Chief of the H. of R. and above all as you have lately read So much “in Tillotson Sherlock and Porteous” and become So religious, you might forgive if you cannot forget that humiliation though it was in Dust and Ashes. Those great and excellent Divines, no where teach eternal and inexorable Malice and Revenge against a Man for doing his Duty. If you were not a Boy, and an ignorant, as well as an angry and Saucy Boy, you would know, that John Adams from 1774 to 1778 had more weight in Congress, than you ever had in the H. of R. Yet no Man ever heard him boast or pretend that he was Commander in Chief in that Congress. No! he never pretended to more than his Share. Perhaps not So much; if he had possibly the opinions of the World, both of Men and Things might have been Somewhat different. In the case Supposed, or if you had read the Journals of Congress, You would have known that John Adams was for Eighteen Months President of that Board of War to which Congress dayly referred every Thing relating to the Army: Yet though he was compelled to a more punctual Attendance, Morning, Noon And Night up on this Service than any other Member, no Man ever heard him boast that he was Commander in Chief of that Board. In the case supposed you would have known that John Adams was a Member of the first Committee of Congress for filling out a Navy and that all the Papers and regulations were drawn by him: Yet he never bragged that he was Commander in Chief of that Committee or that Navy. He never assumed the Merit of his Colleagues, He loves the Memory of them all, and would pick their Pocketts or rob them on the high Way as soon as he would steal a Laurell from their Brows. No! Mr Randolph! Your “fantastic Vanity” and your “extravagantly unreasonable Wishes,” I had like to have said were unparralleled and without Example: but I recollected myself. They are not unexampled. I now recollect three Instances in point. Christopher McPherson a Gentleman of Virginia, Parson Austin a Gentleman of Connecticutt and Abraham Brown a Gentleman of Rhode Island, were all ambitious of Embassies to Europe: They all thought themselves Jure divino, “Commanders in Chief” of all Nations, they all Solicited John Adams to Send them to Europe. And So did Dr Priestley. But Adams could not See his Way clear, any more than Jefferson and Madison You Say, that Upon the Adoption of the Constitution in Virginia in 1778 “the Feuds of Federalism and Anti-federalism disappeared.” This, if not Strictly true, has Some Verisimilitude. It has the Species Veri: for Virginia became very unanimously “Antifederal”, and continued invariably So for twelve years, i.e throughout the whole Administrations of Washington and Adams. Every Senator from that State, invariably voted against Washingtons Measures, except Coll Walker who was appointed only by the Governor and discarded in a few months, at the next Election. The Virginia Members of The House were nearly as unanimous and of as Steady habits. True enough! There could be little or no Contention between Federalism and Antifederalism. They wear nearly all on one Side in Virginia. Nevertheless your oldest and Soundest Statesmen your “greatest Orator that ever Spoke,” Patrick Henry, allways a Friend to John Adams became a good Federalist and cordially Supported his Administration.
To “John Adams you trace our present unhappy Condition”! This is somewhat mysterious! Was it his Embargo Law? His Non importation Law? His Non intercourse Law? Measures which he always detested and always prevented when he had a Vote, that “produced our present unhappy Condition”? Was it his War with France, which humbled an insolent Directory, as much as France has been lately humbled by the combined Efforts of Europe? Was it his purchase of Navy Yards which would now Sell for double their Cost? Was it his Building Frigates, manning a Navy and Selecting Officers who perfectly protected our Commerce and gained Victories against the French, who afterwards acquired Such Laurell’s in the Mediterranean and who have lately emblazoned themselves and their Country with a Glory more Solid and durable than America ever beheld? And all this was done against opposition, Clamours and Reproaches such as no other President ever had to encounter. Or was it, his earnest Sedulous and Successful, though expensive Exertions to preserve Peace with the Indians and prepare them for Agriculture? Not a hatchet was lifted in his time. Was it his demarcation of Limits and Settlement of all Controversies with Spain? Was it his Composition with England for Virginia Debts? Was it his indefatigable Labours to compose all Differences and Settle all Controversies with all Nations and his compleat and perfect Success in leaving his Country at Peace with all the World? And after all his “extravagant Epences” and “wanton waste of public Publick, Money;” leaving you Navy yards Frigates Manufactories of Cannon and Arms, and fortifications, and a Treasury full of five Millions of Dollars? How many Millions, Mr Randolph have you, your Patrons and only Friends you ever had, now in the Treasury.? Blush! Insolence Blush! If any Spark of honour conscience, or Sensibility remains. Was it his total and cheap Suppression of the Insurrection in Pensylvania? Or was it his Pardon of Fries? What would you Commder in Chief &c have done with those upright Judges, Chace and Peters, if Fries had been hanged?
No Mr Randolph! our present unhappy Condition, ought not to be traced to John Adams. Try Sir, exert yourself, and See whether it is possible for you to discern or perceive the Truth: and acknowledge what you must know to be the Truth, namely, that the real cause of “our present unhappy condition” is the Hostility of the Southern to the Northern Interest. Virginia abounds with excellent Men and High minded Gentlemen. Virginia, honestly, Sincerely and with perfect good Faith, (de tres bon Foi) believes that she has an unalienable indefeasable Right to the Presidency. that it her is her undubitable Prerogative, and that it is essential to the Happiness of the People of the United States that She Should hold it. Upon this Principle She has calculated her Policy to exclude every Man, from every other State from the Presidency, and the Southern States have invarably cherrished her in this Policy. It is difficult to find any meaning in your Gallimaufry and Gallimatia: but if any thing can be guessed from it, it is that the Change of Government in 1801 was “the cause of our present unhappy Condition.” Well! Agreed! But what was the Cause of that Change? Did not Virginia and her Southern Allies allure Col. Burr by the hopes of the Vice Presidency to take Advantage of the blunders of Hamilton, form a Coalition between the Clintons and Livingstons and Seduce the State of New York to apostatize and desert in a Body? Did not Washington a Virginian, by preventing the Nomination of Peter Muhlenbourg, whom he acknowledged to be a very good officer, to be a Brigadier cause the Apostacy and desertion of One half the Votes of Pensylvania? And did not a Trick of the Southern Party in South Carolina, by removing the Election to a great distance from the Metropolis, cause an apparently Unanimous desertion of that State, against the real Sense of the People? Are these Instances, Some of your Venalities from Esau to yourself? When you Say that the “Name calls up contempt,” no Man believes you, and you do not believe Yourself. You both dread and envy the Name.If you were not a Boy, you wood would have known, that Six and twenty years ago the Name of John Adams was so much respected in Virgiania, that had John Adams lived in Virginia, and George Washington in Massachusetts, the former would have had the unanimous Votes of Virginia to be President of the United States.
As to the “Adresses” they were all written and presented by those People whom you then reviled and now are courting with all the Art you posses. They were then as they are now as respectable People as any in the United States. if those Addresses were as you say flatteries to John Adams, who were the Flatters? Booby? They were The Legislatures, the Cities, the Clergy, the Lawyers, the Physicians the Merchants the Universities, the Planters and Yeomen of the Nation, the greatest and best Men in it with Washington and Patrick Henry among them. A little Junto in Virginia Sent him an impertinent impudent and insolent Address, callculated to foment the Disturbances then raging in Pensylvania and elswhere, and he told then they ought to be humbled and he things So Still. He is no Flatterer of Virginia or New England. Virginia pursued a wild career in the last Century and New England is too  faithfully imitating her Example in this. He is heartily Sorry for both. He cordially disapproves both.
Was he responsable for the violations of The National Faith, or did he cause the trampling in “dust and Ashes” the Public Credit? No Act of National Banruptcy was ever committed in his day.
You next fall foul of poor Madison, and throw him head and heels into a Money Scale against John Adams, and leave it doubtful whether the Hair or the Wit preponderates.—Your Malevolence Mr Randolph is a Marplot. You are that blundering Irish Clown who deliberately and gravely Sawed Off the Limb he bestrided, fell with it to the ground on a Rock and broke his brainless Skull. Suppose a Spider Should, de tres bon Foi, Spread a Webb to catch an Eagle for his dinner.! I have Seen a Lady’s Lapdog give himself Airs to an enormous Bulldog. The noble Animal, never looked at him, any more than he would at a fly, buzzing over his head, till the Puppy not only Snapped and Snarled but flew at his Ears with open Jaws. The Hero without a change of Pace or countenance took the Puppies under Jaw into his mouth and followed his Master with the same cool Steady Gravity. But such a distress as that of Puppy! His Agony moved the heart of every one. He Screamed, he writhed in total despair. The Master was greived He turned back and begged and pleaded for the Victim. The insulted Hero in complaisance to his Master, and possibly from Pitty to the Indiscretion of his little fellow Creature opened his Mouth and let him escape; and never did a Creature, run away with more Joy.
This is not pretended to be Witt, nor humour nor Satyr, Mr Randolph, it is grave, Serious, Solemn Argument. You are the Irish Clown You are the presumptuous Spider, You are the Ladys Lapdog.
If the Name of John Adams is “ill omened,” that of James Madison is has been well omened. He carried from Colledge, to Virginia to America and to Europe the Saying of Dr Witherspoon, the President, “Madison was four years, under my Inspection and Tuition, and during that whole time he never Said or did, an indiscreet thing.” This should admonish old Men to be carefull what they Say of young ones. It is very remarkable, How these Horroscopes influence the Destinies of Individuals. This Accidental Escape from Witherspoon had as much Effect, as President Davis’s “That Hiroic Youth Collonel Washington.” Mankind in general, however, have persevered in the Opinion of Mr Madisons discretion. The Virginians especially have given a Splendor to his Reputation for at least, four and thirty years. Mr Madisons “extraordinary Talents,” Mr Madisons “Singular Talents” Mr Madisons “peculiar Talents” have been the delightfull and unanimous theme of Virginia Panegyric, through the whole of a human Age. You have the honor to be the first to brake up the Charm. I Shall here Speak a little freely. You Virginians have Stood by one another. You have applauded, celebrated, panegyrised trumpetted and puffed one another. You are the first to dissolve the Spell and instead of puffing your Colleagues and Fellow Citizens, you puff yourself. Massachusetts had pursued Another Rule,. As Soon as any Man has acquired a Reputation, they tear it to Pieces. I am not about to give you, my opinion of Mr Madison: But what will Virginians Say when you give an Equipoise if not a preponderance to the ill omened Name, the degraded Character, and the every Thing despicable and ridiculous of John Adams? I will Say, however that there are Writings and Speeches  of Mr Madison upon record, which will forever place his Name and Character above the reach of your impotent Envy Malice and vengeance. Mr Madisons Talents and Character have commanded respect from Federalists and Antifederalists, from Whigs and Tories, from Federalists and Republicans, from Jacobins And Anti Jacobins for thirty years. Great Britain has declared War against him personally as they once did against Hancock and Adams, and afterwards against Mr Vanberckel in Holland. But all the Power of the Imperial Crown and Parliament cannot Shake him. The Truth, is Mr Randolph,, that Mr Madison has been greatly esteemed by both and by all Parties in America. But our Government has been a Game at Leap Frogg, in which the Sportsmen have been perpetually leaping over One Anothers heads and Shoulders. Or, to draw a Similitude from fashionable Life, it has been a Country dance, in which, Gentlemen and Ladies have figured in and figured out, crossed over joined hands And changed hands and turned about.
Is there not a Meanness of Spite, that would disgrace the Viper knawing the File in reviving a and circulating at this Age, the execrable Lye of “the Coronet and Sceptree” which no body ever believed, and which was calculated only for the Mob? Nothing can be baser, unless you Should revive the cruel Lies about your fictitious Jonathan Robbins and the Burning of the War Office and the Treasurers Office.
Your brain-sick Vanity Still raves about your “Influence and popularity Such as no Man had attained.” You never had half the Influence of Callender: nor a tenth part of the Popularity of Tom Paine. Nor was the little you had half so well merited. Your Popularity was nothing but the Popularity of your Party. No Man of Sense had any Confidence in your Judgment, whatever they might once have in your Honor or Integrity. You have apostatised from the Party that gave you all your Ecclat and Weight; and now are making your fauning Addresses to the opposite Party whom you have formerly abused and insulted by every Injury; and they will not receive you. You are ruined with all Parties, reduced to total Insignificance, and now cannot bear the Consciousness of your despized Situation.
Will there never be Vigour enough in your Understanding or your Heart, Mr Randolph, to forget, or at least to conceal your Remembrance of the “Raggamuffins.” Does Jealousy, Envy, Malice and Vengeance So ferment in your Soul as to boil over? And to glutt your Malice must you make it boil over and Scald on the poor innocent Professor? Must the Son, bear the Chastizement and Swelter under the Scalding drops as well as the Father?
I hope this Gentle flaggellation will bring the Unlucky Boy to his Senses if not Some other measures must be taken. Some Skilful Physician must be consulted.

A Gentleman lately in The Senate of the United States from Massachusetts.
P.S. You make me Shudder, Sir, in one place where you Speak of “Agony and bloody Sweat,” and Still more when you Say, that “Atheists and Madmen have been our Lawgivers.” This, Mr Randolph, is a Serious Subject and deserves a carefull Investigation. If you possess any Evidence of Facts, in proof of your Asseveration, you will act the part of a good Citizen, by Stating, it before the Publick. You ought not to assert it, unless you are able to prove it. Such confident affirmations Scattered at random among the People, without Specifying proofs or Persons, has a tendency to Spread universal Suspicion of all Men and to destroy all Confidence of any in any Men. I declare to You, Mr Randolph, that I have never known, an Atheist in the Government of the United States. That I have never known but two Men Suspected of Atheism, Mr Jefferson and Mr Hamilton. The suspicion of the former I have always known to be false, and the Slander cruel. That the other once believed nothing, not even a future State, I have more than one credible, and in my Judgment indubitable Witness: but this man after the French Revolution became more thoughtfull and finally received the Sacrament as a Christian. God, rest his Soul!
Now, Mr Randolph! I demand of you, to name The Atheists who have been our Legislators. And to prove your accusations. Your Assertion as it Stands is a Libel on the Nation.
And Who are your “Madmen, who have been our Lawgivers”? I know that The Honourable John Randolph has been one of our Legislators. But this is in the Singular Number.
2nd. P.S. When I first granced an Eye over your raving Rant, I thought the last Sentence of it unworthy of Notice: but on looking over it again with a little more attention I thank you for it, because it obliges me to reveal Some Secrets, which might have been buried in eternal Oblivion if you had not called them up. You remind Us “That to Virginia We are indebted for a Washington.” The Reverse of this is exactly true, and I beg of You to “remember not to forget,” that Virginia was indebted to Massachusetts for a Washington. Virginia opposed him, Massachusetts elected him. After the Battles of Concord and Lexington on the 19. of April 1775 The Militia of Massachusetts, Connecticutt, New Hampshire and Rhode Island marched to Cambridge Roxbury &c to drive the British Army into the Sea: and if their first Ardor had not been restrained by Considerations of the Union of the Colonies, they would have done it. In may Congress met. No Man knew, whether the Battle of Concord, the Battle of Lexington, or the Assembly of an Army at Cambridge, would be approved or condemned by Congress. The Army at Cambridge had poor Arms, no Cannon, but the Hancock and Adams, No Tents No Barracks no provisions but from day to day. No Cloathing for change No Magazines.
Congress could not be brought to look the Crisis in the Face. It was easy to See that the Members dared not to command, nor advise the Army at Cambridge to disperse, on one hand, nor to approve it and adopt it on the other. A Majority of them lived in hourly expectation of News that the British Troops had marched out of Boston and Scattered the New England Militia at Cambridge to the four Winds.
But when no such Intelligence arrived, after days and Weeks they began to think what must be done. Should they give up the contest? No. The People would Stone them. Should they adopt the Army at Cambridge? Or raise a new One of their own? This last project would take a long time, and it was very uncertain whether it would ever be practicable. If they adopted an the Army now on foot, who should command it? A New England Army, under a New England General, they were pleased to say, would be dangerous to the other Colonies: for no Man then dared to Utter the Word State or Nation. Who then Should be General? On this question the Members were greatly divided. A Number was for Mr Hancock then President of Congress, a greater Number for General Charles Lee then universally represented in America to be one of the greatest Generals in the World. A Number was for Washington: But the greatest Number was for Ward. In the midst of this chaos, the Massachusetts Members dayly received Letters from their Friends and Constituents at home intreating them to Urge Congress to a decision, for the Army wanted many things and every thing was uncertain. The Anxiety of New England and her Members in Congress may be well imagined. In this State of Things John Adams met Samuel Adams in the State House Yard from various morning Walks and Avocations. Said Sam to John “What Shall We do, to get Congress to adopt our Army?  Said John to Sam, “I will tell you what I am determind to do. I will go into Congress this Morning and as Soon as it opens I will make a Motion that a day be assigned to take into considera the Adoption of the Army at Cambridge and the Appointment of a General, and I will nominate Washington.” Mr Samuel Adams Shook his head and Said “I know not what to think of that; I am afraid of the consequences of it.” Congress was by this time assembled, The Fratrum Luta Par they went together into the House and John made his Motion, “that a day might be assigned to take into Consideration, the Adoption of the Army before Boston and the Appointment of a General.” I pretend not to record his Speech. It is gone into the air like the frozen and thawed Words of Lapland celebrated in the Speculator. But he Supported his Motion by a detailed history of that Army, a Character of its Officers and Soldiers, an enumeration of its Wants, Necessities and Uncertainties and concluded by Observing, that he apprehended, the greatest difficulty would arise in the Appointment of a General. Upon this point he feared there was much diversity of Sentiment. But he hoped that candid discussion, cool deliberation and above all the critical and dangerous Situation of the Country might bring Parties together and induce them to Unite. For his part he had made up his Mind. There was a Gentleman well known to Several of the Colonies, who had considerable Experience of military Service in the last French War, who was a Member of that house and highly esteemed by them all. For that Gentleman he should give his Vote. Washington, who Satt but three Chairs off, and not more from the Library room at these Words darted into it and was Seen no more during that deliberation. Samuel Adams Seconded the Motion but Said not one Word in Support of it. The then aged, cool and wise Pendleton who continued beyond his Eightieth Year to be an Oracle in Virginia arose and Said “he was for adopting the Army but against Changing the General. The Army was wholly from New England, they had Selected their own Commander were Satisfied with him and had proved themselves capable of confining the Ennemy within the Limits of Boston, and he thought it would be great Injustice to supercede their Leader and impose a Stranger upon him and them.” The Sagacius Mr Sherman of New Haven followed Mr Pendleton on the Same Side “He was personally acquainted with General Ward. Knew him well. He also was well known in several of the Colonies and especially in all New England and esteemed by all. A full Proportion of the Army was from Connecticutt, whose People Officers and Soldiers, he knew had entire Confidence in their present Leader, who also had Seen Service, gained Experience  and given good Satisfaction in the last French War. He therefore was utterly averse to any Innovation or Alteration in the Command of the Army.”
Mr Richard Henry Lee said a few Words against any Change in the Chief of the Army and in favour of appointing a time to consider of the Adoption of it.
Mr Cushing Spoke with more decision and Energy than was usual with him in honor of his Friend Ward and against the Appointment of any one over him.
Mr Paine Spoke with Zeal against it. “General Ward had been his Contemporary” and I believe “his Classmate at Colledge. He had Studied by his Side and knew his Worth.”
Mr Hancock was President and had no Opportunity to Speak, but his countenance and Gestures Sufficiently manifested his Sentiments and feelings.
Other Gentlemen spoke according to their different Views, but the question was called for and a future day appointed.
In the meantime great Pains were taken among the Members, Out of Doors and at their quarters to convince them of the great importance of Harmony Union and Unanimity in so delicate an Appointment, on which might depend not only the Success of the War but the Union of the Colonies.
When the appointed day arrived the Conferences, Discussions or debates call them which you will, were renewed. The Nominations were made, Ward I believe by Mr Cushing, Lee by Mr Mifflin, and Washington by Mr Johnson of Maryland. The opposition to a change was not So warm, as it had been before, but Still each Candidate had his Advocates. Nevertheless all agreed in the great importance of Unanimity. This point was urged from all quarters of the House with great force of Reason and Eloquence and Pathos that never has been exceeded in the Counsells of this Nation. It was unanimously agreed to postpone in Election to a future day in hopes that the Members that Gentlemen by a deliberate Consideration, laying aside all private feelings, local Attachments, and partial motives, might agree in one, and unanimously determine to Support him with all their Influence. The Choice was accordingly postponed. By this time all the Friends of Ward, among whom there was not one more Sincere than John Adams who had known him at School within two doors of his Fathers house, and who had known him in Worcester in his riper Years, were fully convinced that Washington Should be preferred to Lee; and they had reason to fear that Delegates from the Southern and Middle States would vote for Lee rather than for any New Englandman. And all the Sober Members would have preferred Either Ward or Washington to Lee.
When the day of Election arrived, after some Observations on the necessity of Concord, Harmony and unanimity in the present portentous moment, Congress proceeded to the Choice and the Suffrages were all found to be for George Washington.
From this narration, it appears, that “to Massachusetts, Virginia is indebted for General Washington and not Massachusetts to Virginia. We owe you no thanks for Washington. Massachusetts made him a General, Virginia never made him more than Colonel. Massachusetts had made Ward a General Months before, to some purpose, for under him was fought the Battle of Bunker Hill, the most important Event the most obstinate contest and the most bloody Action of the whole Revolution: and this Glory was acquired before Washington was a General. We owe you no thanks for Washington. On the contrary if you have any gratitude you ought to thank Us, “For the Sake of Union,” We Submitted, to a State of real degradation, infinitely lower than “the Administration of John Adams.” Indeed there can be nothing more absurd, præpoterous or affrontive to common Sense than to call that degradation which was in reality exaltation. The Glory of the United States never Shone with So much splendor at home or abroad, before nor Since, as during the Administration of John Adams. It’s Effulgene produced its Extinguishment as often happens. It excited the dread both of France and England,  and the Jealousy and Envy both of Federalists and Republicans and of none more than of Washington and Hamilton and all united to put it out.
Will you now Say, Mr Randolph, that John Adams was “ill omened” in his Exertions to get Washington appointed a General? If you do, I dare Say he will not dispute that point with you at this time.
Is there, Mr Randolp, in the History of Nations an Example of Submission to a mere point of Policy harmony and Union, to be compared to the Complyance of all New England, their General all their Army and all its Officers with an Arrangement which placed a total Stranger over the heads and Bodies of them all; at a moment too when they were flushed with Victory of Bunkers Hill, for a Victory indeed it was, the most important Event, and to this day the most glorious Action in the History of the United States. I assure you, Sir, it was not owing to a Want of Sensibility that no public Remonstrance was made and no public murmurs heard. Poor John Adams had upon his Return to the Army and his Constituents enough to do to apologize for the part he had taken in the Change.
“Was there ever known, the History of the World an Instance of changing the Commander in Chief of an Army in the Sight and face of an Enemy, and in hourly expectation of Battle?” “Was it not unexampled to Supersede a General universally esteemed beloved and confided in by his Army and their Country by appointing another, an entire Stranger whom they had never Seen and whose name they had Scarcely heard”? “Was there another Army or Country that would Submit to it”? “Was it not astonishing that a high Spirited Militia had not Shouldered their Firelocks and marched home? Or at least refused to receive the new Commander” “Was it not to have been expected, thatt the Officers would have resigned their Commissions, when Such a flight of Officers of the highest Rank all Strangers, was Sent and placed over them”? “How could you, in Such critical Circumstances, assist in putting the Cause of the Country to such eminent hazard?” &c &c &c These and many other questions were put to him by his Friends wherever he went and he had no other Way of Softening the hard thoughts of him, but by appeals to their Patriotism, by urging the Policy and necessity of Sacrificing all our Feelings to the Union of the Colonies and by Panegyricks upon Washington Lee Gates Mifflin Reed &c.

